Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants remarks and amendments, filed on September 19, 2022, have been carefully considered.  have filed an amendment, in which claims 1-19 were canceled, and new claims 33-45 (which depend directly or indirectly from claim 20) have been added.
Claims 20-26 and 33-45 are presently pending in this application.

Election/Restrictions
Applicants’ election with traverse of Group IV, claim 20, in the reply filed on September 19, 2022, is acknowledged.  The traversal is on the ground(s) that the “method claims in Group V or VI include all the features of the catalyst of claim 20, so no extra search burden would be imposed on the part of the Examiner, and once the catalyst is patentable, the method is patentable”.  This is not found persuasive because the catalyst as claimed in Group IV, as stated in the previous Restriction Requirement, can be used in another and materially different processes.  Additionally, the search for Group VI does not necessarily include or require a search encompassing the method of Groups V or VI.
For these reasons, the requirement is still deemed proper and is therefore made FINAL.
Claims 21-26 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process for preparing a downstream product of ethylene (claims 21-23) and to a nonelected process for preparing a downstream product of ethane, ethylene, or combinations thereof (claims 24-26), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 19, 2022.
Claims 20 and 33-45 are presently under consideration by the Examiner.

Suggested Claim Amendments
	The Examiner respectfully submits the following suggested claim amendments for purposes of clarity:
	a. In claim 33, it is suggested that “or combinations thereof” be moved to after “Ln14-xLn2xO6”, instead of after “less than 4,”.
	b. In claim 38, it is suggested that the word “or” be added “Li/K/Sr/La,” and “Li/Na/Sr/La”.
	c. In claim 39, it is suggested that this claim be amended to recite “exhibits” instead of “comprises” in line 1 therein.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20, 33-35, 39, and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace et al. (U. S. Patent No. 5,071,815) in view of Stephens (U. S. Patent No. 3,524,721).
Regarding claims 20 and 33-35, Wallace et al. teach metal oxide crystal structures having a peroxide defect and doped with an alkali metal or alkaline earth metal, and their employment as “useful catalytic compounds”  (Abstract; col. 4, lines 26-29).  Examples of the metal oxide crystal structure include samarium oxide; exemplary alkali and alkaline earth metals include lithium, sodium, and calcium.  See col. 2, lines 3-35 of Wallace et al.  
Wallace et al. further teach the feasibility of a support being present, examples of which include magnesium oxide, zirconium oxide, and titanium oxide (col. 4, lines 46-52).
Wallace et al. do not teach or suggest the presence of a support comprising calcium aluminate, as recited in Applicants’ claims.
Stephens teaches a catalyst composition comprising nickel oxide, oxides of rare earth metals, e.g., of lanthanum, praseodymium, or samarium (“lanthanide oxide”; claims 20 and 33), and oxides of barium (“alkaline earth metal”; claims 20 and 35) as promoters (Abstract; col. 2, lines 14-23).  Said catalyst composition may further include a support, examples of which include calcium aluminate, zirconia (zirconium oxide), and magnesia (magnesium oxide), the latter two of which are also disclosed in Wallace et al., as discussed above.  See col. 1, line 67 to col. 2, line 6 of Stephens.
Given that both Wallace et al. and Stephens teach catalysts (1) comprising rare earth metal oxides reading upon Applicants' claim limitation "lanthanide oxide" and (2) further containing the same or similar support materials (magnesium oxide, zirconium oxide), motivation to combine these references' teachings is deemed proper.
Further, Stephens is relied upon to show the functional equivalence of calcium aluminate, magnesia (magnesium oxide), and zirconia (zirconium oxide) as supports for catalysts comprising a rare earth metal oxide and an alkaline earth metal oxide.  Therefore, in view of these teachings, it would have been obvious to one of ordinary skill in the art to modify the metal oxide crystal structures of Wallace et al. by substituting the supports therein with calcium aluminate, as suggested by Stephens.
Regarding claim 39, it is considered that because the catalyst obtained by the combined teachings of Wallace et al. and Stephens structurally reads upon that instantly claimed, the skilled artisan would have been motivated to reasonably expect said catalyst to comprise or exhibit a C2 selectivity and methane conversion comparable to that respectively claimed, absent the showing of convincing evidence to the contrary.
Regarding claims 41-43, Stephens teaches the feasibility in the catalyst containing from about 0.01 to 10 wt. % nickel oxide, from about 0.01 to 10 wt. % neodymium oxide, and from about 0.01 to 10 wt. % barium oxide on a suitable support (col. 1, lines 59-66).  The sum of the upper endpoints of these percentage ranges results in 30 wt. % catalyst, with the remainder, 70 wt. %, serving as the support.  Further, from this teaching, the skilled artisan would have been motivated to determine through routine experimentation the optimal amounts of these components, such as those recited in Applicants’ claims 41-43, in an endeavor to obtain a catalyst exhibiting optimal properties. 

Allowable Subject Matter
Claims 36-38, 40, 44, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Wallace et al., Stephens, or any of the other cited references of record teach or suggest the limitations of these claims, regarding the dopants comprising more than one metal, such as the combinations of dopants recited in claims 36-38.  Additionally, neither of these references teach or suggest the presence of a diluent, such as those recited in claims 44-45.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Exemplary prior art includes Labarge et al. (U. S. Patent Publication No. 2002/0132725), which teaches a catalyst structure having an outer layer comprising an alkaline earth component and a rare earth component (Abstract; paragraphs [0012], [0013], [0018], [0022]-[0025]), but does not teach or suggest that the rare earth component is doped with the alkaline earth component.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        October 19, 2022